Citation Nr: 1540579	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  02-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for the service-connected angioneurotic edema, chronic, recurrent with urticaria, currently evaluated as 40 percent disabling, to include on an extraschedular basis.

2.  Entitlement to an increased rating for prostatitis, evaluated as 10 percent disabling prior to March 6, 2006, and 40 percent disabling thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to September 6, 2007.

4.  Entitlement to special monthly compensation (SMC ) based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an April 2015 rating decision the RO increased the evaluation for the service
connected prostatitis to 10 percent, beginning on September 13, 2000 and to 40 percent, beginning on March 6, 2006.  While the Veteran was granted a rating increase during the pendency of the appeal, this rating does not represent the highest possible benefit, and therefore, the issue remains in appellate status.  See AB v Brown, 6 Vet App 35, 38 (1993).  The claim has been characterized in accordance with the staged ratings assigned.  Also, in a September 2009 rating decision, the RO granted a TDIU rating beginning on April 17, 2009, and in an April 2015 rating decision, the RO granted a TDIU beginning on September 6, 2007.  The Board has recharacterized the claim accordingly, as shown on the title page of this decision.

In June 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU prior to September 6, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected angioneurotic edema has been manifested throughout the appeal period by symptomatology contemplated by the rating criteria, including reported attacks several times a year, without laryngeal involvement.

2.  For the period prior to March 6, 2006, the Veteran's chronic prostatitis was manifested by pain, dysuria, ejaculatory pain, and urinary leakage, and caused him to awaken to void two to three times per night; he was not required to wear absorbent materials.

3.  For the period beginning March 6, 2006, the Veteran's chronic prostatitis has caused him to awaken at least five times per night to void and required the use of absorbent material which must be changed less than 2 times per day; it did not require the use of an appliance.

4.  The competent evidence does not indicate that the Veteran is unable to care for himself or to engage in the activities of daily living as a result of his service-connected disabilities. There is no competent evidence indicating that the Veteran is bedridden, or a patient in a nursing home, or is blind in both eyes, or helpless or so nearly helpless as to require the regular aid and attendance of another person as a result of his service-connected disabilities.

5.  There is no competent evidence indicating that the Veteran is substantially confined, as a direct result of his service-connected disabilities, to his dwelling and the immediate premises.

6.  The Veteran does not have a single service-connected disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for angioneurotic edema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7118 (2015).

2.  The criteria for a rating in excess of 10 percent for chronic prostatitis are not met for the period prior to March 6, 2006.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

3.  The criteria for a rating in excess of 40 percent for chronic prostatitis are not met for the period beginning March 6, 2006.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

4.  The criteria for SMC by reason of being in need regular aid and attendance, or at the housebound rate, have not been met or approximated.  38 U.S.C.A. §§ 1114, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2004 and May 2009 that provided information as to what evidence was required to substantiate the claims herein decided and of the division of responsibilities between VA and a claimant in developing a claim.  The May 2009 letter also informed the Veteran of the evidence necessary to substantiate his increased rating claims.  Accordingly, no further development is required with respect to the duty to notify.

Also, the AOJ obtained the Veteran's available service treatment records (STRs) and post-service treatment records, and secured multiple examinations in furtherance of his claims.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

Pursuant to the June 2014 Board Remand, VA examinations were obtained in July 2014.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

General Legal Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Angioneurotic Edema

In a March 1970 rating decision, the RO granted service connection for angioneurotic edema, chronic, recurrent, with urticaria, and assigned a 20 percent evaluation under 38 C.F.R. §§ 4.104, 4.118, Diagnostic Code 7825-7118, effective August 13, 1969.  In an April 1971 Board decision, the Veteran was granted an increased rating of 40 percent for the service-connected angioneurotic edema, chronic, recurrent, with urticaria, effective August 13, 1969.  This increased rating was confirmed by the RO in a May 1971 rating decision.  The Veteran's current claim for an increased rating was received in July 2000.

Diagnostic Code 7118 (angioneurotic edema) provides a 10 percent rating for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  A 20 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or; attacks with laryngeal involvement of any duration occurring once or twice a year.  A 40 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or; attacks with laryngeal involvement of any duration occurring more than twice a year.

The Veteran is currently in receipt of a 40 percent rating for his skin disorder under Diagnostic Code 7118, which is the maximum rating available under this code.  However, he contends that the chronic severity of his angioneurotic edema with urticaria warrants a higher evaluation, to include on an extra scheduler basis, as it has a severe impact on employment.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran has reported that constant use of medications, including Benadryl and Epinephrine, for his skin disorder, causes sleepiness, irritability, and nervousness.  See July 1970 VA Form 9.  In a July 2000 statement, he reported that because of his service-connected disabilities, his overall health had worsened to the point that he had been determined by the Social Security Administration (SSA) to be totally disabled, and that he could no longer perform activities that he used to do and should be natural for a person of his age, such as softball, bike riding, exercising, walking long distances, playing golf, etc.  He also claimed that it was hard for him to take care of daily activities, such as personal hygiene, cooking, household duties, tying his shoes, controlling his bladder, and occasionally cleaning himself after defecating.  The Veteran did not make any specific reference to his service-connected skin disorder in this statement.  However, in a February 2003 statement of accredited representative in appealed case, it was noted that the Veteran had reported that chronic and frequently recurring attacks of his skin disorder prevented him from performing normal daily activities, including personal hygiene maintenance, to the point of being unable to clean himself after defecating.  He claimed further that due to his skin disorder, he was unable to secure and maintain gainful employment.

The Veteran was afforded a VA examination in February 2001 for his skin disorder.  The Veteran reported that the condition had been a continual problem for him since age 21 to 22.  He reported an episode in January 2001 with oral swelling and large hives, which had resolved by the next day.  

VA treatment records from the VA Medical Center (VAMC) in Phoenix dated in February 2003 show that the Veteran was seen for complaints of swelling of the lips, face and eyes, with some shallow breathing.  He reported that Benadryl and Epinephrine injections improved his symptoms.  He also reported that his last severe attack was in January 2003, and required an emergency room visit, but subsided with Benadryl and epinephrine.  On physical examination, his skin was dry with no noticeable rashes.  HEENT was anicteric.  Neck was supple with no signs of adenopathy.  The chest was clear bilaterally.  The extremities showed no edema.  The examiner's assessment was history of urticaria and angioedema of unclear cause.  He was asked to bring pictures when episodes occurred, and Epinephrine and Benadryl were continued.

During a VA joints examination in March 2003, the Veteran reported that he handled 99 percent of his episodes of angioneurotic edema himself with Epinephrine injections and Benadryl.  The Veteran reported that urticarial lesions appeared on any part of the body, and that angioedema could occur on the feet, hands, lips, or throat with no life-threatening respiratory obstruction.  On physical examination, some very tiny areas of urticaria appeared on the hands, right side of the neck and back.  The usual injections were administered.  There was no distress and no angioedema.  With regard to the impact of the Veteran's skin disorder on his employment, the examiner concluded that his angioneurotic edema would not appear to completely prevent him from securing and maintaining some type of employment.  

VA treatment records dated since September 2004 document the Veteran's visits to the allergy clinic on a regular basis for reported anaphylaxis/urticaria treatment.  However a close review of these records show there were no active symptoms at the time of the clinic visits.  Each time he reported to the VA staff that he had an episode either just days before or in the previous two weeks.  Physical examinations did not show evidence of chronic skin rashes or edema.  VA treatment records show that in January 2005, the Veteran reported that he was continuing to experience episodes of swelling in the face and hands associated with hives and that he had to use an Epi pen quite frequently.  It was also noted that he often felt tired during the day due to use of diphenhydramine as needed.  On physical examination, there was a blanching erythematous rash over the dorsum of his hands, but no other rash was observed.  In June 2005 he reported that his last episode of angioedema urticaria was the weekend prior when he had swelling in the face, lips, hands and feet and hives.  He reported using his Epi pen 2-3 times a week.  

The Veteran was afforded a VA dermatology examination in February 2006.  He reported an episode of his skin disorder 1-2 times per week, which he treated with Benadryl and an EpiPen.  He also reported going to emergency rooms when his medications did not work, including an emergency room visit in Las Vegas in August or September 2005 and emergency room visits in Phoenix and Sun City about 2-3 times per year.  He could not give the names of the hospitals he claimed to have visited and did not provide any treatment records to substantiate the visits.  At the time of the examination there was no evidence of urticaria or edema.  The examiner noted that in January 2005 the Veteran was seen and had a rash on the dorsa of his hands, but no evidence of angioedema.  The examiner also noted the
angioedema episodes had not been substantiated by VA treatment records, and that the Veteran had not been seen at the VA Medical Center or hospital for any episodes.  In addition, no records from outside treatment facilities had been shown to the VA staff.  The examiner also noted that all the available information regarding the Veteran's episodes was from his reported history.

The VA examiner performing a genitourinary examination in February 2006 also provided discussion in regards to the Veteran's skin disorder.  He stated that the condition had been stable, and examinations of the Veteran's skin revealed no lesions at the time of the examination.  Based solely on the Veteran's reported history, the examiner opined that the Veteran had debilitating hives despite immunosuppressive medications.

In a November 2006 treatment record, the Veteran's treating physician noted that after a review of the Veteran's chart, he was really doubting the need for the use of the EpiPen.  He noted that the Veteran had never physically had the findings consistent with severe angioedema and/or airway compromise.  He cited that all tests including serum Tryptase had been negative.  He also noted that he had viewed photos in the past that may have been consistent with slight angioedema, but not severe.  He concluded that he was doubtful of a diagnosis of anaphylaxis and the need for frequent Epinephrine.

During an August 2014 VA examination, the Veteran reported that he was the head of the Department of Education for the state of Arizona until about 1996.  He claimed that when his face would swell up, he couldn't get up in front of people because he looked like a "zombie."  He believes he should have been promoted, but he wasn't fit to be seen in public with a swollen face.  He did not report that he was fired from his position due to his face swelling or other symptoms of his skin disorder.  The examiner opined that the Veteran was capable of working without limitations.  He noted that while the Veteran reported flare-ups and episodes of face swelling, there was no documentation of this in his medical records.  He did note that such would be the case, since the Veteran reported that he self-treated.  However, although he would have some increased absenteeism during the occurrence of a flare-up, this would not prevent him from working.

The Board also notes that the Veteran has been determined to be disabled by the SSA.  However, none of the Disability Determination Reports show that he is disabled due to his service-connected skin disorder. 

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  The Board acknowledges the Veteran's reports throughout the appeal of problems with employment due to the side-effects of the medication he takes for his skin disorder, including sleepiness, irritability and nervousness, as well as the negative effects his reported swelling of the face has on his appearance.  However, the majority of the examiners who have offered an opinion on the effect of the Veteran's skin disorder on his ability to work have opined that his skin disorder does not prevent him from working.  Furthermore, his primary treating physician has not opined that the skin disorder is disabling, and instead has found that it is only slight in severity.  The Board also notes that although the Veteran has reported making several emergency room visits for episodes of outbreaks of his skin disorder, there is no documentary evidence of record to support these reports.  Moreover, the Board notes that to the extent that the Veteran's skin disorder has caused him to miss time at work or hindered his ability to obtain or maintain gainful employment, the rating schedule does contemplate industrial impairment and considerable time lost from work based on his service-connected disability rating of 40 percent.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2015).  

The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Accordingly, referral for consideration of an extraschedular rating for his service-connected angioneurotic edema is not warranted.

Prostatitis

The Veteran's prostatitis is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2015).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.
With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With regard to urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

In a March 20, 1970 rating decision, the RO granted service connection for chronic prostatitis, with a noncompensable rating, effective August 13, 1969.  The Veteran's current claim for an increased rating was received in September 2000.  In a September 2001 rating decision, the RO continued the noncompensable rating for chronic prostatitis.  In a July 2008 rating decision, the RO granted an increased rating of 20 percent for chronic prostatitis (also claimed as urinary incontinence problems), effective July 12, 2007.  In an April 2015 rating decision, the RO granted a 10 percent rating for chronic prostatitis, from September 13, 2000 (the date the Veteran's current claim for an increased rating was received) to March 5, 2006, and a 40 percent rating thereafter (based on the results of a March 6, 2006 VA examination).


Period Prior to March 6, 2006

In order for the Veteran to receive a rating in excess of 10 percent under Diagnostic Code 7527, there must be evidence of urinary frequency symptoms including awakening to void three to four times per night; or, daytime voiding interval between one and two hours; or, voiding dysfunction symptoms including the wearing of absorbent materials which must be changed less than two times per day is required; or, obstructed voiding symptoms including urinary retention requiring intermittent or continuous catheterization; or, renal dysfunction symptoms including albumin constant or recurring with hyaline and granular casts or red blood cells; or, hypertension at least 10 percent disabling under Diagnostic Code 7101; or, slight edema; or, transient edema; or, urinary tract infection symptoms including: continuous intensive management required; or, recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year).

November 1998 treatment records from the Social Security Administration (SSA) note that the Veteran's bowel and bladder control was normal.

The Veteran was afforded a VA examination in February 2001, in response to his claim for an increased rating.  The Veteran did not relate any history since leaving the military of chronic prostate symptoms.  He described having significant pain dysuria, ejaculatory pain, blood and puss in the urine while in the service.  However, at the time of his examination, he denied any of those symptoms and reported that he had his prostate checked annually with a PSA as well.  The rectal
examination demonstrated a normal prostate, not enlarged, not bogey, and not unduly tender.  The examiner's impression was history of prostatitis, but no evidence of any chronic prostate disease.

The Veteran was afforded another VA examination in October 2002.  He stated that he continued to have some irritative urinary symptoms and difficulty with urination off and on for the intervening years since service.  He believed that it had gotten worse with what seemed to be a restriction in the flow of urine.  He reported that his urinary stream was generally quite weak and he had a tendency to terminal dribbling and even a little squirt of terminal incontinence at times.  He complained of a fair amount of urgency to urinate and lately he had been sitting to void because it seemed easier for him to do so that way.  He had some mild dysuria at the time of urination, and occasionally he had a little brownish discoloration of the urine if he had to strain a lot to void, but no frank blood.  He had one to two time nocturia, but he did not wear any padding for any urinary incontinence.  Rectal examination showed normal sphincter tone with no intrinsic masses.  The prostate was about one plus enlarged with benign induration and no nodularity or fixation demonstrable.  The gland did not seem boggy or excessively tender to examination.  The examiner's impression was remote history of urinary tract infection and minimal inflammatory change in a biopsy of the mucosa with prostatic urethra in 1969.  Bladder outlet obstructive symptoms at that time probably on the basis of hypertrophy of the prostate or perhaps bladder neck contracture.  The examiner also noted that he could not really incriminate a past episode of possible prostatitis with the current urinary symptoms.  

VA treatment records dated from September 2004 to November 2006 are absent
evidence of objective findings of urinary incontinence or the use of absorbent materials.  Nor are there subjective reports of problems with urinary frequency or retention.  A September 2006 VA nursing note written at the time of the Veteran's hospitalization for a right shoulder infection reports the Veteran was not incontinent of urine or stool.

The evidence does not show that the Veteran has the urinary frequency symptoms, voiding dysfunction symptoms, obstructed voiding symptoms, renal dysfunction symptoms, hypertension, edema, or urinary tract infection symptoms required for a rating in excess of 10 percent under Diagnostic Code 7527.  In this regard, the evidence does not show that during this period, the Veteran had urinary frequency to the extent that he was awakened to void three to four times per night or daytime voiding intervals between one and two hours, or that he had to wear absorbent materials or required intermittent or continuous catheterization due to urinary retention.  There is also no evidence of renal dysfunction or hypertension at least 10 percent disabling, slight or transient edema, or continuous intensive management for urinary tract infection symptoms  or recurrent symptomatic urinary tract infection requiring drainage or frequent hospitalization.

Accordingly, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 7527 or any other code prior to March 6, 2006.

Period Beginning March 6, 2006

To warrant a rating in excess of 40 percent, the evidence must show renal dysfunction symptoms including constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101; or, voiding dysfunction symptoms including the use of an appliance is required; or, the wearing of absorbent materials which must be changed more than four times per day is required.

The Veteran was afforded another VA examination in March 2006.  He reported frequency of daytime voiding as 1 to 2 hours and getting up at night to void 5 or more times per night.  He also reported frequent urgency and hesitancy with starting the stream, and always having a weak or intermittent stream with frequent dribbling and occasional dysuria.  He also complained of urinary incontinence.  The physical examination showed normal findings.  His last PSA blood test was noted as 0.92.  The examiner's assessment was for prostatism symptoms mainly subjective urinary complaints without objective findings on examination or laboratory evaluations.

On VA examination in April 2008, it was noted that the Veteran's urinary incontinence caused him to sometimes wear pads or diapers and there was dribbling. 

On VA examination in June 2009, the Veteran reported that he had episodes of protracted tenesmus and episodes of recurrent dribbling and incontinence for which he wore 2-5 pads per day and discontinued use of his medication for this condition as it was ineffective. He also reported nocturia on occasion, once per night, maybe two times per week with hesitancy and narrowing of the stream without dysuria or hematuria.

During his most recent VA examination in July 2014, the Veteran noted his need to urinate frequently during the day (multiple times per hour), the use of condom catheters for convenience when driving long distances, and nocturia 4-5 times per night.  He reported he uses pads when he leaves home, but not at home because the restroom is nearby.  Objective examination showed that his voiding dysfunction requires absorbent material which must be changed less than 2 times per day, does not require the use of an appliance, daytime voiding interval of less than 1 hour, nighttime awakening to void 5 or more times, obstructed voiding with symptoms of marked hesitancy, markedly weak stream, and markedly decreased flow.

The Board finds that the Veteran's prostatitis does not warrant a rating higher than 40 percent for the period beginning March 6, 2006.  A higher rating is not available based on urinary frequency, urinary tract infection, or obstructed voiding.  38 C.F.R. § 4.115a, 4.115b, DC 7527.  The Board has considered whether a higher, 60 percent rating is warranted based on urine leakage.  However, neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  While he noted use of pads at the June 2009 VA examination, he noted he changes them 2 to 5 times per day.  He reported nocturia on occasion, one time per night.  The Board does not find that this equates to changing of absorbent materials more than 4 times per day when viewed in its entirety.  No statement of the Veteran described consistently changing pads more than 4 times per day.  Moreover, no impairment of renal function has been indicated in the record.  

For the reasons noted above, the Board finds that a higher, 60 percent rating is not warranted under Diagnostic Code 7527 for the period beginning March 6, 2006.

The Board has also considered whether a higher or separate rating is warranted for both periods on appeal under any other diagnostic code, but has found none.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

The Board additionally finds that the Veteran's chronic prostatitis does not warrant referral for extraschedular consideration at any time during the appeal period.  As noted above, in exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria specifically address the Veteran's prostatitis symptomatology as described above.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his prostatitis symptoms are contemplated by the rating schedule.  He has identified no symptoms or manifestations that are not directly contemplated by the schedular criteria.

Additionally, the Board notes that the Veteran has been granted a TDIU due to his service-connected disabilities beginning September 6, 2007, and the issue of entitlement to a TDIU prior to September 6, 2007 is being remanded below.  Therefore, no further discussion on whether the Veteran's chronic prostatitis causes unemployability is warranted at this time.

Special Monthly Compensation (SMC ) Based on the Need for 
Regular Aid and Attendance or at the Housebound Rate

The Veteran asserts that he is entitled to SMC  based on the need for regular aid and attendance, or at the housebound rate. 

"Special monthly compensation" is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  
38 C.F.R. § 3.352(a). 

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person, or have rendered him housebound, because of resultant helplessness and/or physical impairment. 

Service connection is currently in effect for angioneurotic edema, chronic, with urticaria, evaluated as 40 percent disabling from August 13, 1969; chronic prostatitis, evaluated as 10 percent disabling from September 13, 2000 to March 5, 2006, and as 40 percent disabling from March 6, 2006; depressive disorder; evaluated as 30 percent disabling from July 12, 2007; osteopenia, hip site, evaluated as noncompensably disabling from September 12, 2002; and erectile dysfunction, evaluated as noncompensably disabling from July 12, 2007.  The Veteran's combined rating is 80 percent from July 12, 2007.

The Veteran was afforded a VA aid and attendance examination in July 2014.  He reported that he "does not do much during the day".  He stated his typical day involves listening to the news, watching TV, reading the newspaper, and reading on the computer.  He goes to the restroom frequently and naps on and off all day long.  He is able to perform all of his activities of daily living, but his wife does the shopping, cleaning and cooking.  He denied doing any exercise "because he doesn't feel like it".

On examination, he reported dizziness less than weekly and occasional memory loss.  The examiner noted that imbalance did not affect the Veteran's ability to ambulate, and there were no other body parts or system impairments that affected the ability of the Veteran to protect himself from the daily environment.  It was also noted that the Veteran was able to perform all of his self-care functions.

The examiner also noted that the Veteran was able to walk without the assistance of another person for up to 1/2 mile, he did not need aid for ambulation, he had no restrictions on leaving home, he had no permanent functional impairments, and best corrected vision was not 5/200 or worse in both eyes.  The Veteran reported that he didn't walk much because he "doesn't feel like it; what's the point."  There was noted limitation of range of motion in the cervical spine, which the examiner indicated the Veteran was attending physical therapy for, and limitation of range of motion in the thoracolumbar spine.  There was no interference with breathing.  There was mild or moderate impairment in the left upper extremity, and limitation of joint motion in the left and right lower extremities.  However, weight bearing, propulsion and balance were normal.  The Veteran's ability for self-feeding, dressing and undressing, bathing, grooming and toileting were all normal.  

The examiner diagnosed chronic prostatitis, erectile dysfunction, osteopenia, hip site, angioneurotic edema, chronic, recurrent with urticaria, and depressive disorder.

The examiner concluded that the Veteran is independently mobile, able to complete activities of daily living without assistance, does not require home healthcare, and is not homebound.  He opined that the Veteran does not require aid and attendance for his service-connected conditions.

The Board also notes the Veteran's statements pertaining to his need for aid and attendance.  In particular, the Veteran has stated that due to the effects of his service-connected and non-service-connected disabilities, he is not able to perform activities of daily living, such as toileting (due to skin disorder), and that he is not able to work.

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.  The Veteran's service-connected depressive disorder has been shown to cause severe occupational and social impairment, but it has not been found to cause the Veteran to rely on the assistance of another person.  Furthermore, although the Veteran has reported some functional impairment due to his other service-connected disabilities, including his angioneurotic edema and prostatitis, these disabilities have not been determined to be so disabling as to cause the Veteran to require the assistance of another person.  The competent and probative evidence of record clearly indicates that while the Veteran has been found to need assistance, it is not shown to be due to his service-connected disabilities.  As previously stated, the Veteran is shown to have other disabilities for which service connection is not currently in effect, including a low back disability, for which he was granted disability compensation by the SSA.  

In addition, the evidence does not show that he is housebound due to service-connected disability.  The Veteran does not have a single service-connected disability rated as 100 percent disabling.  Further, there is no competent evidence that the veteran is substantially confined, as a direct result of his service-connected disabilities, to his dwelling and the immediate premises.  The Veteran's service-connected disabilities, i.e., chronic prostatitis, erectile dysfunction, osteopenia, hip site, angioneurotic edema, chronic, recurrent with urticaria, and depressive disorder, alone, do not render him bedridden, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others.  In this regard, the Veteran has reported that due to chronic and frequently recurring attacks of his service-connected skin disorder, he is unable to perform daily activities, including personal hygiene maintenance to the point of being unable to clean himself after defecation.  However, as noted above, during his July 2014 Aid and Attendance examination, the Veteran reported that he was able to perform all of his activities of daily living and all of his self-care functions.  Rather, the Board finds that the evidence indicates that the Veteran is not housebound due to his service-connected disabilities, and that although he may require some aid and assistance, this is due to his nonservice-connected disabilities.  In summary, the Veteran is not shown to be housebound due to his service-connected disabilities, and although he may require some aid and attendance, the record does not support a conclusion that the reason for such is, in fact, his service-connected disabilities alone.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.


ORDER

A rating in excess of 40 percent for angioneurotic edema, chronic, recurrent, with urticaria, is denied.

For the period prior to March 6, 2006, a rating in excess of 10 percent for chronic prostatitis, is denied.

For the period beginning March 6, 2006, a rating in excess of 40 percent for chronic prostatitis is denied.

Entitlement to SMC  based on the need for regular aid and attendance of another person or at the housebound rate is denied. 


REMAND

The Veteran contends that he has been unemployable due to his service-connected disabilities since September or November 1998.  See September 2000 VA Form 21-8940, Application for Increased Compensation Based on Unemployability and June 2009 statement from the Veteran.  In a September 2009 rating decision, the RO granted TDIU, effective from April 17, 2009.  In the June 2014 remand, the Board directed the RO to obtain a retrospective opinion as to whether the Veteran's service-connected disabilities, considered in combination, precluded substantially gainful employment consistent with his education and occupational experience prior to April 17, 2009.  

In July 2014, the Veteran was afforded VA skin and PTSD examinations, as well as a VA Aid and Attendance examination.  The PTSD examiner opined that the Veteran was severely occupationally impaired.  However, the skin examiner opined that the Veteran was not unemployable due to his skin disorder, and the Aid and Attendance examiner opined that the Veteran was not in need of aid and attendance due to his service-connected disabilities.  In a January 2015 VA addendum opinion, the examiner stated that the Veteran's service-connected disabilities (angioneurotic edema, erectile dysfunction, osteopenia, hip site, chronic prostatitis) do not cause any functional impairment.  His rationale was that the Veteran is independently mobile and able to complete all the activities of daily living without assistance, and there were no specific physical limitations identified based on the Veteran's service-connected disabilities.

None of the VA examiners provided a retrospective opinion as to whether the Veteran's service-connected disabilities, considered in combination, precluded substantially gainful employment consistent with his education and occupational experience prior to April 17, 2009, as directed in the Board's June 2014 remand.  Consequently, the Board finds that the June 2014 remand directives have not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

The Board notes that subsequent to the June 2014 remand, in an April 2015 rating decision, the RO granted an earlier effective date of September 6, 2007, for the grant of TDIU.  However, as noted above, the Veteran claims that he has been unemployable due to his service-connected disabilities since September 1998, which is still earlier than the effective date assigned for the TDIU by the RO in the April 2015 rating decision.  As such, the Board finds that a retrospective opinion is still needed to help determine whether the Veteran's service-connected disabilities, considered in combination, precluded substantially gainful employment consistent with his education and occupational experience prior to September 6, 2007.

Thus, in order for VA to satisfy its duty to assist, a remand is required in order to obtain a supplemental opinion.  

The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C F R §§ 3 158, 3 655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain a medical opinion addressing the issue of entitlement to a TDIU rating by reason of service connected disability prior to September 6, 2007.  The Veteran's claims file must be reviewed by the examiner.

Based on a review of the entire record, a VA examiner should provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service connected disabilities, either separately or in combination, prevented the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience at any time during the period prior to September 6, 2007.

During the relevant period of time, the examiner is advised that service-connection has been in effect for the following disabilities: angioneurotic edema, chronic with urticaria; chronic prostatitis; depressive disorder; osteopenia, hip site; and erectile dysfunction.  Each of these disabilities must be considered in the rendered opinion.

The examiner should not discuss or mention age or nonservice-connected disability.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the Veteran's claim must be re-adjudicated.  For any period during which it is determined that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a) (2015), but his service-connected disabilities prevented him from following a substantially gainful occupation, the AOJ must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  

3.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


